Citation Nr: 1438456	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus with status post fusion for hammertoes second and third, left foot.

2. Entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus with status post fusion for hammer toes second and third and Morton's neuroma, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

This case was brought before the Board in January 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's left foot disability is manifested by dorsiflexion, plantar flexion, inversion and eversion of the forefoot without major problems, repetitive action of dorsiflexion/plantar flexion of the toes resulted in increased pain, fatigue, weakness, lack of endurance but no decrease in the range of motion, indicating a "moderate" foot injury.

2. Prior to September 22, 2010, the Veteran's right foot disability was manifested by dorsiflexion, plantar flexion, inversion and eversion of the forefoot without major problems, repetitive action of dorsiflexion/plantar flexion of the toes of both feet resulted in increased pain, fatigue, weakness, lack of endurance but no decrease in the range of motion, indicating a "moderate" foot injury.
 
3. As of September 22, 2010, affording the Veteran the benefit of the doubt, his right foot disability is manifested by right hallux rigidus and degenerative joint disease of the right first metatarsophalangeal joint, which produces significant pain.  Additional manifestations include angulation of eight degrees with dorsiflexion of the first metatarsophalangeal joint severely limited to five degrees with moderate stiffness.  Taken together these manifestation are indicative of a "severe" foot injury.  

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a left foot disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5276-5284 (2013).

2. The criteria for an evaluation in excess of 10 percent for a right foot disability, prior to September 22, 2010, have not been met.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276-5284 (2013).

3. The criteria for an evaluation of 30 percent, but not greater, for a right foot disability, as of September 22, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).  
   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through August 2006, March 2007, and July 2008 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  In February 2011, the Veteran was afforded a VA examination in conjunction with his increased evaluation claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The February 2011 examination is adequate for the purposes of evaluating the Veteran's disabilities, as it involves a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hallux valgus with status post fusion for hammertoes second and third, left foot, is currently evaluated as 10 percent under Diagnostic Code 5282-5820.  The Veteran's hallux valgus with status post fusion for hammertoes second and third and Morton's neuroma, right foot, is currently evaluated as 10 percent under Diagnostic Code 5282-5280.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Under this diagnostic code, a maximum 10 percent rating is warranted for each foot with severe hallux valgus, if equivalent to amputation of the great toe, or for each foot with hallux valgus when operated on with resection of metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

Other relevant diagnostic codes include 5003, 5279, 5281, 5282, and 5284.  Under Diagnostic Codes 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under Diagnostic Code 5279, a maximum 10 percent rating is warranted for either unilateral or bilateral metatarsalgia, Morton's disease.  38 C.F.R. § 4.71a , Diagnostic Code 5279.

Under Diagnostic Code 5281, severe hallux rigidus is rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281.
Under Diagnostic Code 5282, a maximum 10 percent rating is warranted for all toes being hammer toes, unilaterally, without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Pursuant to Diagnostic Code 5284, used in rating other foot injuries, 10, 20 and 30 percent evaluations are warranted for a moderate, moderately severe and severe foot injury, respectively.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

Turning to the record, the Veteran was afforded a VA examination in September 2006.  The VA examination report notes the passive and active range of motion of both feet is painful, but the Veteran is capable of dorsiflexion, plantar flexion, inversion and eversion of the forefoot without major problems.  Repetitive action of dorsiflexion/plantar flexion of the toes of both feet resulted in increased pain, fatigue, weakness, lack of endurance but no decrease in the range of motion.  There was some mild pain upon manipulation of the Achilles tendon.  Examination revealed well healed scars on both feet associated with correction of hammertoe.  Additionally, there was a scar from extraction of the Morton's neuroma.  The insertion of the Achilles tendon on the os calci insertion showed two degrees of valgus deviation.  At the time of the examination the Veteran was reported to be capable of tandem walking with some difficulties, but he was unable to walk on heels, due to shortening of the Achilles tendon and walking on toes was extremely difficulty.  X-rays revealed bilateral pes planus.  

The Veteran was afforded another VA examination in February 2011.  Physical examination of the left foot revealed no painful motion, swelling, instability, weakness, or abnormal weight bearing, it did reveal tenderness.  At the time of the examination there was angulation of eight degrees with normal dorsiflexion of the first metatarsophalangeal joint with no evidence of stiffness.  Also there was no skin or vascular abnormality or malunion or nonunion of the tarsal or metatarsal bone.  Physical examination of the right foot revealed no swelling, instability, weakness, or abnormal weight bearing; it did reveal painful motion and tenderness.  At the time of the examination there was angulation of eight degrees with dorsiflexion of the first metatarsophalangeal joint severely limited to five degrees with moderate stiffness.  Also there was no skin or vascular abnormality or malunion or nonunion of the tarsal or metatarsal bone.  The VA examiner opined that:

"[t]he veteran's left hallux valgus is mild.  The veteran's right hallux valgus is severe in view of the fact that the right hallux rigidus and DJD [degenerative join disease] of the right 1st MTP [metatarsophalangeal] joint are a result of his service connected hallux valgus on the right.  His bilateral flat feet and bilateral plantar fasciitis are not due to his service connected disabilities.

Based on review of the medical records, medical literature and my clinical experience his left hallux valgus has been unchanged for years and causes mild pain issues.  His major problem is the right hallus [sic] valgus which has become more of a hallux rigidus problem over the years combined with degenerative disease of the 1st MTP on that side.  This is producing significant pain issues and there is significant dysfunction of the right 1st MTP joint which is all related and a result of his service connected right hallus [sic] valgus."

The degenerative joint disease discussed by the VA examiner has been confirmed by X-ray findings.  See February 2011 VA Examination Report.  

In September 2006 the Veteran's former supervisor submitted a statement.  The Veteran reportedly worked for the supervisor from October 2003 until December 2005.  The supervisor said that during this time the Veteran became extremely frustrated with his limited ability to stand on his feet for long periods of time.  The Veteran would often complain of pins in his feet and began to walk as if something was stuck under his shoe.  His foot problems affected his ability to perform his job because he would sit more often though his job required a lot of walking.  

The Veteran's spouse submitted a statement dated September 2006 in which she discusses the Veteran's foot conditions.  The spouse describes how the Veteran was very active when they first married but has become less and less active as his feet conditions have worsened.  She notes his toes are swollen when he takes of his shoes after work, his gait has become unusual, he no longer can play as much with their daughter, and he struggles to do simple yard work.  

Further, the Veteran testified about his foot conditions at a Board hearing in September 2010.  The Veteran primarily discussed his bilateral flat feet and bilateral plantar fasciitis and his contention that his service-connected hallux valgus of both feet would be better rated under Diagnostic Code 5276 for flat feet.  However, as indicated by the February 2011 VA examination report the Veteran's bilateral flat feet and bilateral plantar fasciitis are unrelated to his bilateral hallux valgus.  As such, the Board finds the Veteran's September 2010 testimony of limited probative value in regards to the disability picture of his bilateral hallux valgus because the testimony focuses on the Veteran's unrelated conditions.  The Board does note, at the time of his testimony, the Veteran filed a claim for entitlement to service connection for flat feet that was subsequently granted awarding an evaluation of 50 percent bilaterally.  July 2012 Rating Decision.  

I. Left Foot

After reviewing the record in its entirety, the Board finds the evidence does not support an evaluation in excess of 10 percent for the Veteran's service-connected hallux valgus with status post fusion for hammertoes second and third, left foot.  The September 2006 VA examination revealed that the Veteran was capable of dorsiflexion, plantar flexion, inversion and eversion of the forefoot without any major problems.  Repetitive action of dorsiflexion/plantar flexion of the toes of both feet resulted in increased pain, fatigue, weakness, lack of endurance but no decrease in the range of motion.  Also, the Veteran was unable to walk on his heel, due to shortening of the Achilles tendon, and walking on toes was extremely difficult.  The February 2011 VA examiner called the Veteran's left foot hallux valgus mild, noting no painful motion, swelling, instability, weakness, or abnormal weight bearing upon physical examination.  Angulation of eight degrees with normal dorsiflexion of the first metatarsophalangeal joint with no evidence of stiffness was also observed.  The statements of the Veteran's spouse and former supervisor reveal a disability picture the Board would consider moderate in nature.       

In light of the VA examinations and the third party statements, the Board finds that the Veteran's current overall left foot hallux valgus more closely approximates a "moderate" disability, which is contemplated by a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent evaluation is appropriate for a foot injury with no substantial limitation of motion and no painful motion, swelling, instability, weakness, or abnormal weight bearing upon physical examination, such does not evidence a disability picture more closely approximating "moderately severe" or "severe."  Without a "moderately severe" or "severe" disability picture the Veteran does not warrant a rating in excess of his currently assigned 10 percent.  

A compensable rating under Diagnostic Code 5280 is not warranted.  The evidence of record does not reveal an operation with resection of the metatarsal head.  Further, in light of the Veteran's normal dorsiflexion of the first metatarsophalangeal joint the Board finds his hallux valgus is not equivalent to amputation of the great toe.  

Increased evaluations for the Veteran's service-connected hallux valgus with status post fusion for hammertoes second and third, left foot are not warranted under any other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The medical evidence does not establish the presence of any weak foot, claw foot, hallux rigidus, or malunion or nonunion of the tarsal/metatarsal bones attributable to the Veteran's service-connected left foot hallux valgus.  Therefore, the diagnostic codes associated with such disabilities are not applicable to the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5281, 5283.

Additionally, as noted above, the Veteran's bilateral flat feet have been separately service connected and their evaluation is not presently before the Board.  Therefore, Diagnostic Code 5276 is not applicable to the current appeal.  

Furthermore, the maximum rating under Diagnostic Codes 5279 (metatarsalgia) and Diagnostic Code 5282 (hammer-toes) is each 10 percent.  As such, a schedular evaluation in excess of 10 percent could not be awarded by rating under the respective diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282.

Finally, though X-rays have indicated degenerative changes of the left intratarsal joints this has been attributed to plantar fasciitis.  January 2010 X-Rays.  As noted above, the September 2011 VA examiner opined that the Veteran's plantar fasciitis is not related to his hallux valgus, therefore, Diagnostic Codes 5003 is inapplicable to Veteran's left foot hallux valgus.  

The Board acknowledges the Veteran's contentions that his service-connected hallux valgus with status post fusion for hammertoes second and third, left foot warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left foot disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1), (2) (2013).

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of evaluations greater than 10 percent for the Veteran's left foot disability at any point during the appeal period.  See Hart, supra.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107 (West 2002).  

II. Right Foot

After reviewing the record in its entirety, the Board finds the evidence supports no more than the currently evaluated 10 percent prior to September 22, 2010, but, thereafter, supports an evaluation of 30 percent for a "severe" foot injury.  The September 2006 VA examination revealed that the Veteran was capable of dorsiflexion, plantar flexion, inversion and eversion of the forefoot without major problems.  Repetitive action of dorsiflexion/plantar flexion of the toes of both feet resulted in increased pain, fatigue, weakness, lack of endurance but no decrease in the range of motion.  Also, the Veteran was unable to walk on his heel, due to shortening of the Achilles tendon and walking on his toes was extremely difficult.  The February 2011 VA examiner called the Veteran's right foot hallux valgus severe in view of the fact that it resulted in right hallux rigidus and degenerative join disease of the right first metatarsophalangeal joint, which produce significant pain.  The examiner also noted there was angulation of eight degrees with dorsiflexion of the first metatarsophalangeal joint severely limited to five degrees with moderate stiffness.  The statements of the Veteran's spouse and former supervisor reveal a disability picture the Board would consider moderate in nature.       

In light of the VA examinations and the third party statements, the Board finds that, as of the September 22, 2010 Board hearing, the Veteran's right foot hallux valgus more closely approximates a "severe" disability, which is contemplated by a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent evaluation is appropriate for a foot injury with no substantial limitation of motion and no painful motion, swelling, instability, weakness, or abnormal weight bearing upon physical examination, such does not evidence a disability picture more closely approximating "moderately severe" or "severe."  The evidence of record indicate that this was the Veteran's disability picture prior to the September 22, 2010 Board hearing.  Without a "moderately severe" or "severe" disability picture the Veteran does not warrant a rating in excess of his currently assigned 10 percent.  

However, the February 2011 VA examination indicates a "severe" disability.  The VA examiner called Veteran's right foot hallux valgus "severe" and noted significant pain and dorsiflexion of the first metatarsophalangeal joint severely limited with moderate stiffness.  The Board finds this reveals a disability picture more closely approximating a "severe" disability warranting a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The "severe" nature of the right foot hallux valgus is not show in the evidence prior to the February 2011 VA examination.  Nevertheless, affording the Veteran the benefit of the doubt, the Board will conclude a "severe" disability has existed since the Board hearing on September 22, 2010, at which time the Veteran first indicated that since his last examination his foot disabilities had increased in severity.  A 40 percent evaluation is not warranted as the evidence of record does not show the actual loss of use of the right foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.   

The evidence of record also indicates the Veteran has degenerative joint disease of the right first metatarsophalangeal joint.  Dorsiflexion of the first metatarsophalangeal joint was reported as being severely limited to five degrees with moderate stiffness.  February 2011 VA Examination Report.  Diagnostic Code 5003 instructs that degenerative arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The VA's Schedule for Rating Disabilities does not contain a diagnostic code addressing limitation of motion of the metatarsophalangeal joint.  

The first metatarsophalangeal joint is the joint between the metatarsal and the phalanges of the great toe.  See 38 C.F.R. § 4.71a, Plate IV.  Diagnostic Code 5171 provides the rating schedule for amputation of the great toe.  It says amputation of the great toe with removal of the metatarsal head warrants a 30 percent rating and amputation of the great toe without metatarsal involvement warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5171.  In light of the fact that Veteran still has some dorsiflexion of his great toe metatarsophalangeal joint the Board finds it is not analogous to amputation of the great toe without metatarsal involvement and thus warrants a noncompensable rating.  The Board is aware that Diagnostic Code 5003 instructs when the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes; a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion.  In the instant case, it appears that only the Veteran's first metatarsophalangeal joint is affected by degenerative joint disease.  See February 2011 VA Examination Report.  The Board determines that the metatarsophalangeal joint is not a major joint, a point reinforced by the fact that the joint does not have a rating schedule for limitation of motion.  Further, being only one joint it cannot be a group of minor joints.  Therefore, a compensable rating is not called for under Diagnostic Code 5003.   

A compensable rating under Diagnostic Code 5280 is not warranted.  The evidence of record does not reveal an operation with resection of the metatarsal head.  Further, in light of the fact that the Veteran's still has some dorsiflexion of the first metatarsophalangeal joint the Board finds his hallux valgus is not equivalent to amputation of the great toe.  

Additionally, increased evaluations for the Veteran's service-connected hallux valgus with status post fusion for hammer toes second and third and Morton's neuroma, right foot, is not warranted under any other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The medical evidence does not establish the presence of any weak foot, claw foot, or malunion or nonunion of the tarsal/metatarsal bones attributable to the Veteran's service-connected right foot hallux valgus.  Therefore, the diagnostic codes associated with such disabilities are not applicable to the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5283.

Furthermore, as noted above, the Veteran's bilateral flat feet have been separately service connected and their evaluation is not presently before the Board.  Therefore, Diagnostic Code 5276 is not applicable to the current appeal.  

Finally, the maximum rating under Diagnostic Codes 5279 (metatarsalgia), 5281 (hallux rigidus), and 5282 hammer-toes is each 10 percent.  As such, a schedular evaluation in excess of 10 percent could not be awarded by rating under the respective diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5281, 5282.  

In sum, prior to September 22, 2010, the evidence of record does not reveal a disability picture warranting a rating in excess of the currently awarded 10 percent for Veteran's right foot hallux valgus.  The February 2011 VA examination reveals a "severe" disability picture warranting a 30 percent rating pursuant to Diagnostic Code 5284.  Affording the Veteran the benefit of the doubt the Board has determined that such a disability picture has existed since the Veteran's testimony at the September 22, 2010 Board hearing.  A rating in excess of 30 percent is not warranted as 30 percent is the maximum schedular rating available under Diagnostic Code 5284.  Finally, as there is degenerative joint disease of a single minor joint of the right foot a compensable rating for degenerative arthritis is not warranted.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher the one assigned in this decision, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Other Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right foot disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for evaluations based on whether a foot injury is "moderate," "moderately severe," or "severe."  A rating schedule of this nature does not limit the Board in considering the level of severity and symptomatology of the Veteran's disabilities.   

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The February 2011 VA examination report indicated that though the Veteran left his job as a car salesman because of his feet he was currently employed.  The evidence of record does not indicate a change in employment status since the February 2011 VA examination.  Therefore, remand for consideration of TDIU under Rice is not warranted in this case.
 


ORDER

An evaluation in excess of 10 percent for hallux valgus with status post fusion for hammertoes second and third, left foot, is denied.  

Prior to September 22, 2010, an evaluation in excess of 10 percent for service-connected hallux valgus with status post fusion for hammer toes second and third and Morton's neuroma, right foot, is denied.

A rating of 30 percent, but not greater, for service-connected hallux valgus with status post fusion for hammer toes second and third and Morton's neuroma, right foot, as of September 22, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


